internal_revenue_service number release date index number ------------------------------------------------------- --------------------- --------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp4 plr-102600-17 date date legend plan county a state b company c ---------------------------------- ------------------------------------------------------------------------------- --------------------- ---------- dear -------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence dated date and date requesting a ruling concerning the plan which county a intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code code as amended under the economic growth and tax relief reconciliation act egtrra of and subsequent legislation and the regulations thereunder the following facts and representations have been submitted under penalties of perjury in support of your request the plan is a nonqualified_deferred_compensation_plan and related trust adopted by county a a county in state b for the benefit of the employees of county a it is represented that county a is an eligible_employer within the meaning of sec_457 plan assets may be invested in a group trust created by the declaration of trust of company c plr-102600-17 the plan provides for an eligible_automatic_contribution_arrangement eaca described in sec_414 under this provision an employee is treated as having entered into a participation_agreement to defer compensation at an amount equal to the percentage of compensation specified by county a unless the employee affirmatively elects a different amount or opts out during the initial opt-out period specified by county a the opt-out period shall be no less than days and no more than days an employee may also become a participant by executing a participation_agreement to defer compensation into the plan after having initially opted out or after ceasing participation this election must be made prior to the beginning of the month in which the employee’s compensation would be paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up contribution for amounts deferred for one or more of the participant’s last three taxable years ending before he or she attains normal_retirement_age under the plan in addition the plan provides for age fifty-plus catch-up_contributions described in sec_457 the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 with certain limitations a participant or beneficiary may elect the manner in which his or her deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 upon separation_from_service a participant’s account will be paid in accordance with the payment option elected by the participant benefits under the plan will commence no later than the later of april of the year following the calendar_year in which the participant attains age ½ or april of the year following the calendar_year in which the participant has a separation_from_service the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 under the plan a participant upon severance_from_employment or beneficiary may elect to have any portion of benefits deferred under the plan that constitutes an eligible_rollover_distribution described in sec_402 paid directly to another eligible_retirement_plan described in sec_402 such as an individual_retirement_account ira in a direct_rollover with nonspouse beneficiaries subject_to certain limitations set forth in sec_402 the plan provides for a distribution due to an unforeseeable_emergency that is a severe financial hardship resulting from extraordinary and unforeseeable circumstances beyond the control of the participant under sec_457 and the regulations thereunder plr-102600-17 the plan provides for acceptance of transfers of a participant’s account balance from another sec_457 eligible_deferred_compensation_plan the plan provides for permissive plan to plan transfers or rollovers of all or a portion of a participant’s account to another sec_457 eligible_deferred_compensation_plan if the participant has terminated service and is a participant under the other eligible_plan the plan provides that amounts of compensation deferred under the plan are to be promptly remitted to and invested in a_trust as described in sec_457 for the exclusive benefit of the participants and their beneficiaries the plan provides that a participant may elect to defer accumulated sick_pay accumulated vacation pay and back pay as described in sec_1_457-4 of the income_tax regulations the plan may provide for loans pursuant to sec_72 and sec_1_457-6 the plan may provide for distributions for health and long-term care insurance for eligible retired public safety officers pursuant to sec_402 and sec_457 the plan may include a qualified_roth_contribution_program pursuant to sec_402a sec_414 provides that if an eaca allows an employee to make permissible withdrawals the amount of any such withdrawal is includible in the gross_income of the employee for the taxable_year of the employee in which the distribution is made no tax will be imposed under sec_72 with respect to the distribution and the arrangement will not be treated as violating any restriction under the code on distributions by reason of allowing the withdrawal sec_414 provides that a permissible_withdrawal is any withdrawal from an eaca which is made pursuant to an election by an employee and consists of elective contributions described in sec_414 and earnings attributable thereto sec_414 provides that an eaca means an arrangement under an applicable_employer_plan under which a participant may elect to have the employer make payments as contributions under the plan on behalf of the participant or to the participant directly in cash under which the participant is treated as having elected to have the employer make such contributions in an amount equal to a uniform percentage of compensation provided under the plan until the participant specifically elects not to have such contributions made or specifically elects to have such contributions made at a different percentage and meets the notice requirements of sec_414 sec_414 provides that the administrator of a plan that contains an eaca shall within a reasonable period before each plan_year give each employee to whom the plr-102600-17 eaca applies for such plan_year notice of the employee’s rights and obligations under the eaca sec_414 provides that the term applicable_employer_plan means an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 sec_457 provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 sec_457 provides the basic limits on the amount of eligible annual deferrals however a catch-up amount described in sec_457 may be added to this amount for participants that are within three years of the normal_retirement_age or for participants age or older a catch-up amount may be added as described in sec_457 a participant eligible for both catch-up provisions is entitled to use the higher limit of the two the total annual eligible deferral amount is limited by sec_457 coordination of the basic limits and the catch-up limits is described in sec_1_457-4 sec_457 provides that compensation will be deferred for any calendar month only if an agreement providing for such deferral has been entered into before the beginning of such month an eligible_plan may provide that if a participant enters into an agreement providing for deferral by salary reduction under the plan the agreement will remain in effect until the participant revokes or alters the terms of the agreement sec_1_457-4 provides that a plan may define the normal_retirement_age for purposes of the last-three-years catch-up provision as any age that is on or after the earlier of age or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits plr-102600-17 without actuarial or similar reduction because of retirement before some later specified age and that is not later than age ½ alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the three-year catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-4 provides that an eligible_plan may provide that a participant who has not had a severance_from_employment may elect to defer accumulated sick_pay accumulated vacation pay and back pay under an eligible_plan if the requirements of sec_457 are satisfied for example the plan must provide that these amounts may be deferred for any calendar month only if an agreement providing for the deferral is entered into before the beginning of the month in which the amounts would otherwise be paid or made available and the participant is an employee on the date the amounts would otherwise be paid or made available sec_1_457-5 provides that the eligible deferral amount limitation of sec_457 is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral under sec_1_457-4 for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_1_457-6 provides the requirements for an unforeseeable_emergency distribution an unforeseeable_emergency must be defined in the plan as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant’s or beneficiary’s spouse or the participant’s or beneficiary’s dependent loss of the participant’s or beneficiary’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary plr-102600-17 whether a participant or beneficiary is faced with an unforeseeable_emergency is determined based on the relevant facts and circumstances of each case however a distribution on account of unforeseeable_emergency may not be made to the extent that such emergency is or may be relieved through reimbursement or compensation from insurance or otherwise by liquidation of the participant’s assets to the extent the liquidation of such assets would not itself cause severe financial hardship or by cessation of deferrals under the plan further distributions because of an unforeseeable_emergency must be limited to the amount reasonably necessary to satisfy the emergency need which may include any amounts necessary to pay any federal state or local_income_taxes or penalties reasonably anticipated to result from the distribution sec_457 requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in sec_1_401_a_9_-1 through a -9 sec_457 provides that a governmental_plan will not fail to meet the distribution_requirements if it provides for in-service distributions of a limited-dollar amount which meet requirements of sec_457 and sec_1_457-6 sec_1_457-6 is satisfied if the participant’s total amount deferred the participant’s total account balance which is not attributable to rollover_contributions is not in excess of the dollar limit under sec_411 ie dollar_figure adjusted for inflation no amount has been deferred under the plan by or for the participant during the two-year period ending on the date of the distribution and there has been no prior distribution under the plan to the participant of this kind sec_457 provides that the term eligible_employer means a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from income_tax sec_457 provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one sec_457 eligible_deferred_compensation_plan to another sec_457 eligible_deferred_compensation_plan sec_1_457-10 provides that an eligible government_plan may transfer amounts to and receive amounts from an eligible government_plan if certain conditions are met with regard to transfers from an eligible governmental_plan to another eligible governmental_plan of the same employer sec_1_457-10 provides that a transfer from an eligible governmental_plan to another eligible governmental_plan is permitted if the following conditions are met i the transfer is from an eligible governmental_plan to another eligible governmental_plan of the same employer ii the plr-102600-17 transferor plan provides for transfers iii the receiving plan provides for the receipt of transfers iv the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred with respect to that participant or beneficiary immediately before the transfer and v the participant or beneficiary whose deferred amounts are being transferred is not eligible for additional annual deferrals in the receiving plan unless the participant or beneficiary is performing services for the entity maintaining the receiving plan sec_457 provides that with respect to an eligible_retirement_plan established and maintained by a governmental employer if i any portion of the balance_to_the_credit of an employee in the plan is paid to him her in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid under sec_1_457-10 an eligible governmental_plan that permits eligible rollover distributions made from another eligible_retirement_plan to be paid into the eligible governmental_plan is required to provide that it will separately account for any eligible rollover distributions it receives amounts contributed to an eligible governmental_plan as eligible rollover distributions are not taken into account for purposes of the annual_limit on annual deferrals by a participant but are otherwise treated in the same manner as amounts deferred under the plan sec_1_402_c_-2 provides that a distributee other than the employee or the employee’s surviving_spouse or a spouse or former spouse who is an alternate_payee under a qualified_domestic_relations_order is not permitted to roll over distributions sec_457 provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 if such transfer is for the purpose of permissive_service_credit as defined in sec_415 under such plan or a repayment to which sec_415 does not apply sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 plr-102600-17 based on the information submitted and the representations made we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 and the regulations thereunder amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan amounts distributed from the plan in an eligible_rollover_distribution within the meaning of sec_402 shall not be includible in gross_income for the taxable_year in which paid to an eligible_retirement_plan within the meaning of sec_402 as provided in sec_457 the trust established as part of the plan meets the requirements of sec_457 and will be treated as an organization exempt from tax under sec_501 maintaining an eaca within the meaning of sec_414 through the plan under which the participant is treated as having elected to have the employer make contributions in an amount equal to a uniform percentage of compensation provided under the plan until the participant specifically elects not to have contributions made or specifically elects to have contributions made at a different percentage does not cause the plan to fail to satisfy sec_457 and sec_1_457-4 permissible withdrawals within the meaning of sec_414 made from the plan are includible in the gross_income of the employee for the taxable_year of the employee in which the distribution is made permissible withdrawals from the plan do not violate the distribution restrictions of sec_457 and sec_457 county a represents that the plan does not currently provide its participants with the option to receive loans to receive distributions for payment of health and long-term care insurance for eligible retired public safety officers or to make contributions to a qualified_roth_contribution_program under the plan and this ruling is conditioned upon these representations no ruling is made with respect to the status of the group trust in the declaration of trust created by company c if the plan is significantly modified this ruling will not necessarily remain applicable plr-102600-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling cc sincerely cheryl e press senior counsel qualified_plans branch employee_benefits tax exempt government entities
